Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/9/22 has been entered. Claims 3, 5-7, and 9 have been canceled.  Claims 1-2, 4, 8, and 10 have been amended.  Claims 1-2, 4, 8, and 10-11 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/8/22.
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
Regarding the rejection claims 1-4, 7-8, and 10-11 under 35 USC 112(a), Applicant has argued the claims do not recite a specific equation or relationship, and therefore it is improper to require “that the specification disclose ‘a tractable mathematical equation or relationship’” (see Remarks filed 5/9/22, Pages 5-6).  The Examiner does not find this argument persuasive.  As an initial matter, the Examiner has not required that the specification disclose a tractable mathematical equation or relationship as argued by Applicant.  Rather, the Examiner has offered that a tractable mathematical equation is an example of how Applicant can provide sufficient description in the specification to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, as Claims 1-4, 7-8, and 10-11 were rejected under 35 U.S.C. 112(a) for containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that inventor had possession of the claimed invention.  The existence of a tractable mathematical equation or relationship is not the only way Applicant can provide sufficient description, rather it is an example of one such way.  MPEP 2163 (I) states:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.

And Further that
an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.

Independent claims 1 and 10 each recite calculating a fuel distribution ratio based on the corrected turbine inlet temperature; and calculating a plurality of valve openings according to the fuel distribution ratio, and therefore each of claims 1 and 10 (and claims 2, 4, 8, and 11 depending therefrom) recite calculations of various elements using various parameters.  MPEP 2163 (I) states the specification must describe these calculations in sufficient detail that one having ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention; and further that Applicant can accomplish this by describing the calculations using words, structures, figures, diagrams, and formulas.  However, in each respective case (as detailed in the rejections found below), the specification fails to provide sufficient description such that one having ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Therefore, the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and each of claims 1 and 10 (as well as claims 2, 4, 8, and 11 depending therefrom) fail the written description requirement for this reason.
Regarding the rejection claims 1-4, 7-8, and 10-11 under 35 USC 112(a), Applicant has argued “one skilled in the art would readily understand that the Applicant had possession of the claimed invention based on the disclosure in the specification” (see Remarks, filed 5/9/22, pages 5-6) and offered that:
the air flow rate calculation unit is sufficiently described in Para 31 with respect to formula (2);
the turbine inlet temperature calculation unit is sufficiently described in Para 33 with respect to formula (3);
the correction unit is sufficiently describ3ed in Para 37;
the fuel distribution ratio calculation unit is sufficiently described in Para 42; and
the valve opening calculation unit is sufficiently described in Para 43.
The Examiner does not find this argument persuasive.  As an initial matter, as currently claimed, the limitations regarding the air flow rate calculation unit and the turbine inlet temperature calculation unit are not being rejected for failing to provide sufficient description regarding their respective calculations.  Rather, as currently claimed, the limitations regarding the air flow rate calculation unit and the turbine inlet temperature calculation unit are currently rejected under 35 USC 112(a) for containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor  as they describe 1) calculating an air flow rate per unit time…serving as a second function of an index pressure difference and an inlet temperature of the compressor; and 2) calculating a turbine inlet temperature serving as a third function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor.  The air flow rate per unit time has not been described serving as a second function of an index pressure difference and an inlet temperature of the compressor; and the turbine inlet temperature has not been described serving as a third function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor.
Regarding the correction unit, Para 37 provides sufficient description and the limitation regarding the correction unit is not rejected under 112(a).
Regarding the fuel distribution ratio calculation unit, Para 42 discusses the fuel distribution ratio calculation unit and the calculation of the fuel distribution ratio, but there is no description of how the fuel distribution ratio is actually calculated (i.e. there is not sufficient detail through words, structures, figures, diagrams, and formulas describing the claimed limitation to reasonably convey the inventor had possession of the claimed invention).
Regarding the valve opening calculation unit, Para 43 discusses the calculation of a plurality of valve openings according to the fuel distribution ratio, but there is no description of how the valve opening calculation unit actually calculates the plurality of valve openings (i.e. there is not sufficient detail through words, structures, figures, diagrams, and formulas describing the claimed limitation to reasonably convey the inventor had possession of the claimed invention).
Regarding the rejection claims 1-4, 7-8, and 10-11 under 35 USC 112(a), it appears as though Applicant is arguing that the claimed limitations identified as lacking adequate description to reasonably convey to one having ordinary skill in the art that the inventor(s) had possession of the claimed invention are well known and therefore “need not be described in detail” (see Remarks filed 5/9/22, Page 6).  The Examiner does not find this argument persuasive as Applicant has provided no evidence to show that the claimed limitations identified as lacking adequate description are well known.  
In order to overcome the 112(a) rejection of claims 1-2, 4, 8, and 10-11 as detailed below, Applicant’s representative must point to a specific part of the specification to demonstrate sufficient description for the claimed limitations which have been identified as lacking adequate description or demonstrate (with evidence) that the identified limitations are not new.
Claim Objections
Claim 1 is objected to because “ration” in line 25 should be --ratio--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite the limitation “a fuel flow rate per unit time…serving as a first function of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature” (in lines 6-9 of claim 1 and in lines 7-10 or claim 10).  In support of this limitation, Mathematical Formula 1 is provided at Para 30 of the Specification, however this formula states that the fuel flow rate per unit time is a function of a manifold pressure of the combustor, a pressure of a casing of the combustor, and a fuel temperature.  There is no support in the original disclosure for the fuel flow rate per unit time serving as a function of any of i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature.  Claims 1 and 10 originally required calculating a fuel flow rate per unit time (A)…as/according to a first function of (i) a manifold pressure of the combustor (X), (ii) a pressure of a casing of the combustor (Y), and (iii) a fuel temperature (Z), or in mathematical terms A=f(X, Y, Z)(variables added by Examiner for communication purposes).  As amended (and when viewed in light of the Specification), Claims 1 and 10 require calculating a fuel flow rate per unit time (A), and require the fuel flow rate per unit time be a function of a manifold pressure of the combustor (X), a pressure of a casing of the combustor (Y), and a fuel temperature (Z), or in mathematical terms X=f(A), Y=f(A), and Z=f(A).  A=f(X,Y,Z) does not necessarily mean any of X=f(A), Y=f(A), nor Z=f(A), and there does not appear to be description in the Specification for X=f(A), Y=f(A), nor Z=f(A).  Therefore the limitation requiring “a fuel flow rate per unit time…serving as a first function of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature” has not been described in the original disclosure and there is not adequate description of the claimed invention to reasonably convey to one having ordinary skill in the art that the inventor had possession of the claimed invention, and claims 1 and 10 fail the written description requirement for this reason.
Claims 1 and 10 recites the limitation “an air flow rate per unit time …serving as a second function of an index pressure difference and an inlet temperature of the compressor” (in lines 10-12 of claim 1, and in lines 11-13 of claim 10).  In support of this limitation, Mathematical Formula 2 is provided at Para 32 of the Specification, however this formula states that the air flow rate per unit time is a function of an index pressure difference and an inlet temperature of the compressor.  There is no support in the original disclosure for the air flow rate per unit time serving as a second function of an index pressure difference and an inlet temperature of the compressor.  Claims 1 and 10 originally required calculating an air flow rate per unit time (A)…as a second function of an index pressure difference (X) and an inlet temperature of the compressor (Y), or in mathematical terms A=f(X, Y)(variables added by Examiner for communication purposes).  As amended (and when viewed in light of the Specification), Claims 1 and 10 require calculating an flow rate per unit time (A), and require the air flow rate per unit time be a function of an index pressure difference (X) and an inlet temperature of the compressor (Y), or in mathematical terms X=f(A), and Y=f(A).  A=f(X,Y) does not necessarily mean any of X=f(A), nor Y=f(A), and there does not appear to be description in the Specification for X=f(A) nor Y=f(A).  Therefore, the limitation requiring “an air flow rate per unit time…serving as a second function of an index pressure difference and an inlet temperature of the compressor” has not been described in the original disclosure and there is not adequate description of the claimed invention to reasonably convey to one having ordinary skill in the art that the inventor had possession of the claimed invention, and claims 1 and 10 fail the written description requirement for this reason.
Claims 1 and 10 recite the limitation “a turbine inlet temperature serving as a third function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor” (in lines 13-16 of claim 1, and in lines 14-17 of claim 10).  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor.  There is no support in the original disclosure for the turbine inlet temperature serving as a function of any of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor.  Claims 1 and 10 originally required calculating a turbine inlet temperature (A) as/according to a third function of the fuel flow rate per unit time (W), the air flow rate per unit time (X), the fuel temperature (Y), and an air temperature at the casing of the combustor (Z), or in mathematical terms A=f(W, X, Y, Z)(variables added by Examiner for communication purposes).  As amended (and when viewed in light of the Specification), Claims 1 and 10 require calculating a turbine inlet temperature (A), and requires the turbine inlet temperature be a function of the fuel flow rate per unit time (W), the air flow rate per unit time (X), the fuel temperature (Y), and an air temperature at the casing of the combustor (Z), or in mathematical terms W=f(A), X=f(A), Y=f(A), and Z=f(A).  A=f(W, X,Y,Z) does not necessarily mean any of W=f(A), X=f(A), Y=f(A), nor Z=f(A), and there does not appear to be description in the Specification for W=f(A), X=f(A), Y=f(A), nor Z=f(A).  Therefore the limitation requiring “a turbine inlet temperature serving as a third function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor” has not been described in the original disclosure and there is not adequate description of the claimed invention to reasonably convey to one having ordinary skill in the art that the inventor had possession of the claimed invention, and claims 1 and 10 fail the written description requirement for this reason.
Claims 1 and 10 recite limitations requiring calculating “a fuel distribution ratio for the plurality of fuel supply systems… based on the corrected turbine inlet temperature” (in lines 20-22 of claim 1 and in lines 20-21 of claim 10).  The specification fails to provide sufficient description as to how the fuel distribution ratio for the plurality of fuel supply systems is calculated based on the corrected turbine inlet temperature (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore, the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claims 1 and 10 fail the written description requirement for this reason.
Claims 1 and 10 recite limitations requiring calculating “a plurality of valve openings for a plurality of regulating valves attached to the plurality of fuel supply systems according to the fuel distribution ratio” (in lines 23-25 of claim 1 and in lines 20-23 of claim 10).  The specification fails to provide sufficient description as to how the plurality of valve openings for a plurality of regulating valves is calculated according to the fuel distribution ratio (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore, the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 1 fails the written description requirement for this reason.
Claims 2, 4, and 8 depend from claim 1 and inherit the 112 deficiencies of their parent claim.
Claim 4 recites the limitation “the turbine inlet temperature serving as the third function” in line 3. (the third function has been introduced in claim 1)  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor.  There is no support in the original disclosure for the turbine inlet temperature serving as the function.  Claim 4 originally required calculating the turbine inlet temperature (A) as the third function, or in mathematical terms A=f(X).  As amended, claim 4 requires calculating the turbine inlet temperature (A), and requires the turbine inlet temperature serve as the third function, or in mathematical terms X=f(A).  A=f(X) does not necessarily mean X=f(A) and there does not appear to be description in the Specification for the turbine inlet temperature serving as a function.  Therefore the limitation requiring “the turbine inlet temperature serving as the third function” has not been described in the original disclosure and there is not adequate description of the claimed invention to reasonably convey to one having ordinary skill in the art that the inventor had possession of the claimed invention, and claim 4 fails the written description requirement for this reason.
Claim 8 recites the limitation “the air temperature at the casing of the combustor serving as a fourth function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing of the combustor” in lines 2-6.  In support of this limitation, Mathematical Formula 4 is provided at Para 46 of the Specification, however this formula states that the casing air temperature is a function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing.  There is no support in the original disclosure for the air temperature at the casing of the combustor serving as a fourth function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing of the combustor.  Claim 8 originally required calculating the air temperature at the casing of the combustor (A) according to a fourth function of an inlet pressure of the compressor (W), an outlet pressure of the compressor (X), the inlet temperature of the compressor (Y), and a measured air temperature of the casing of the combustor (Z), or in mathematical terms A=f(W, X, Y, Z).  As amended (and when viewed in light of the Specification), Claim 8 requires calculating the air temperature at the casing of the combustor (A), and requires the air temperature at the casing of the combustor be a function of an inlet pressure of the compressor (W), an outlet pressure of the compressor (X), the inlet temperature of the compressor (Y), and a measured air temperature of the casing of the combustor (Z), or in mathematical terms W=f(A), X=f(A), Y=f(A), and Z=f(A).  A=f(W, X,Y,Z) does not necessarily mean any of W=f(A), X=f(A), Y=f(A), nor Z=f(A), and there does not appear to be description in the Specification for W=f(A), X=f(A), Y=f(A), nor Z=f(A).  Therefore the limitation requiring “the air temperature at the casing of the combustor serving as a fourth function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing of the combustor” has not been described in the original disclosure and there is not adequate description of the claimed invention to reasonably convey to one having ordinary skill in the art that the inventor had possession of the claimed invention, and claim 8 fails the written description requirement for this reason.
Claim 11 depends from claim 10 and inherits the 112 deficiencies of its parent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/31/22